§B)q§| "O, ’U§;

IN THE COURT OF CRIMINAL APPEALS
OF’TEXAS

[ wR-83,951¢01 & wR¥83,951-02 ]
[Tr.ct.No.FR 59,876-A & Tr.Ct.No,FR 53{897-A4» .
' @Ebtlv&© UN
@@Um‘ ©F tamm/li APPEALS
OC-T 12 2013

`Ex PARTE,
TAVARUS DEWAYNE cURB

, Ab@lA@@Sla,©l@vk

 

APPLICANT'S OBJECTION TO THE 264{Hi DISTRICT COURT OF
BELL COUNTY/TEXAS/ISSUING ORDERS/DESIGNATING ISSUES/
AND ENTERING A FINDING OF FACTS AND CONLUSIONS OF LAW.

 

To the Honorable Judges of the Court: _
Pursuant to Art.ll.07 § 3,applicant objects to the 264TH District Court of
Bell County,Texas/issuing orders,designating issues and entering findings of
fact and conclusions of law,in his applications presently before the Court in
the above writ numbers/both cases are interelated as well as the grounds for
relief therefore,applicant addresses them togather in this,his written objec-
tions.

JURISDICTION
`This Honorable Court has jurisdiction concerning all criminal matters and has
the power and authority to address this matter pursuant to art.4.04,art.ll.07
and Article 5,§ 5 of the Texas Constitution.

ISSUE

The 264TH District Court of Bell County is not authorized to act under art.-
ll.O7 § 3,to issue orders,designate issues or enter a findings of facts and
conclusions of law because it is not the convicting court.The 27TH District
Court of Bell County is the convicting court which entered the judgment of the

conviction applicant wants relief from.

FACTS MATERIAL TO THE ISSUE

(l)April.ll,2007,applicant was convicted and sentenced in cause numbers
595876-A and 59,877-A in the 27TH District Court of Bell County.See Reporters

vrecord attached to this motion as EXhibit-A.

(2)July 6,2015 the Bell County District Clerk's Office recieved and filed
applicant's writ(s)of habeas corpus applications in both cause numbers)and
instead of forwarding them to the 27TH District Court they were sent to the
264TH District Court,and the State erroneously stated in it's response that

applicant was convicted in the 264TH District Court.

(3)The 264TH District Court has issued orders and designated issues to be
resolved in both applications which were not properly before that court.See
Exhibit(s)(B)and (C)attached to this motion,

APPLICABLE LAW
Article ll.O7 § 3 provides relevant part:
(b)An application for writ of habeas_corpus filed after final conviction in
a felony case,other than a case in which the death penalty is imposed,must be
filed with the clerk of the court in which the conviction being challenged was
obtained,and the clerk shall assign the application to that court.When the

application is recieved by that court/a writ of habeas corpus,returnable to .~

 

the Court of Criminal'Appeals,shall issue by operation of law...

(c)...it Shall be the duty of the convicting court to decide whether there are
controverted,previously unresolved facts material ot the legality of the app-
licant's confinement.

(d)If the convicting court decides that there are controverted,previously
unresolved facts which are material to the legality of applicant's confinement

,it Shall enter an order within 20 days of the expiration of the time allowed
'for the State to reply,designating issues of fact to be resolved...

b Statutory Interpretation _
In Boykin V. State,818 S.W.Zd 782,this court held that when attempting to dis-
cern collective legislative intent or purpose,Court of Criminal Appeals nece-
ssarily focuses on literal text of statute and attempts to discern fair and

objective meaning at the time of enactment.at 785:Legislature is constitution-

(2)

ally entitled to expect that judiciary will faithfully follow specific text -
that was adopted{at 785 Id.See also Vernon's Ann.Texas Const.Art.Z,§ l.

ANALYSIS

(b)Application for writ of habeas corpus filed after final felony conviction
must be filed with the clerk of the court in which the conviction being chall-
enged was obtained,and the clerk shall assign the application to that court.

In this case applicant was convicted in the 27TH District Court of Bell
County.However,his applications were assigned to the 264TH District Court,a
court in which he was not convicted.
(c)It shall be the duty of convicting court to decide whether there are contr+
overted,previously unresolved facts material to the legality of applicant's
confinement. l

In this case the 264TH District Court has decided that there are contro-
verted,previously unresolved facts material to the legality of applicant's
confinement,however the 264TH District Court is not the convicting court;
Therefore¢it has no authority under this statute to act as it has thus far in
deciding whether there were controverted,previously unresolved facts material
to the legality of applicant's confinement injCause No.(s) 59,876-A and
59,877-A. `
(d)provides that only convicting court may decide that there are controverted
,previously unresolved facts which are material to applicant's confinement,and
designate issues of fact to be resolved.Therefore,only the 27TH District Court
may do so.However,the 264TH District Court has acted contrary to the Statute
in this regard.

Applicant has filed this written objection to the 264TH District Court
acting as it has in regards to his applications which he filed seeking relief
from judgments entered in the 27TH District Court.Due to the fact the proceeds
ings which have taken place are a nullity/due to the fact the 264TH District
Court is not authorized by art.ll.07 § 3(b),(c) or(d)to act as it has and`
until the 27TH District Court(the convicting court)recieves his applications}
a writ of habeas corpus,returnable to this court will not issue by operation
’of law.see Art.li.m(b)

(3)

FURTHER OBJECTIONS

Applicant further objects to his applications being considered by this court
due to the fact:
Trial Counsel's affidavit is false and misleading and does not address all of
applicant's claims of ineffective assistance of counsel.Counsel's affidavit
' does not address grounds ?,3,5,6,or 7 of applicant's ineffective assistance of
counsel claims which are true and if found to be true would entitle him to
relief,and is false for the following reasons:
According to counsel's affidavit he did not file a motion to suppress because
it would have been a rejection of the State's offer and also according to his
affidavit,he explained to me that in his opinion the trial judge would not
grant»a motion to suppress-since Killeenwpolice officers would testify that
applicant gave them permission to search,and that applicant decided to not
file the motion to suppress and entered into plea bargain.r
These statements provided by counsel are not true and are misleading.

?` PRooF _
In applicant”s application he clearly State's in ground one and two that he
hired counsel only after counsel agreed to file the motion to suppress and f-.
take the case to trial,this was April 20,2011,90 days before he was indicted
and therefore,filing the motion would not been a rejection of State's offer
and applicant told counsel his home was being searched prior to his arrival
and upon his arrival he was immediately arrested,Then in ground two applicant_
alleged had counsel conducted a factual and legal investigation to file the
motion to suppress by questioning responding officers O'Campo and Steidly
along with the alleged victim,he would have discovered police conducted a
search of his residence shortly after arriving,applicant was not there and
the home was unoccupied.Applicant told counsel this prior to hiring him,that's
why counsel agreed to file the motion to suppress and take the case to trial,
if not applicant would not have hired him.This being a fact counsel's affi-
davit is misleading/false his decision not to file the motion to suppress
is as applicant has alleged ¢ in his application,and that is...The alleged
victim gave the police probable cause to search his home without a warrant
because she gave them probable cause to believe that I had committed a crime

and evidence of the crime would be found in my home.

(4)

The State has restructured applicant's grounds for relief and has knowingly
and intentionally refused to acknowledge applicant's third ground for relief
which is an ineffective assistance of counsel claim. v
State has restructured applicant's ground three to allege:

His indictment is based on an invalid complaint

This is not true applicant's ground three reads as follows:

Applicant plead guilty to indictment based off invalid complaint due to coun-
sels failure to conduct a legal investigation and file a motion to quash com-
plaint before indictment was returned.
`The facts as stated under this ground in both applications applicant adopts
here,and request the Court to take judicial notice of the ground for relief 1
under this ground three and the facts therein which clearly states an ineff-
ective assistance of counsel claim the State has refused to acknowledge.
j objection'

Applicant objects to the State denying him a full and fair hearing to deve-
lope the facts in his application,by not only failing to ensure the convicting
court entertained his writ application(andusecni€ounsellsfalsevaffidavit to
resolve his applications allegations of ineffective assistance of counsel, but
'also to the failure of the State to recognize and address all of applicant' s
grounds for relief as alleged in his application.

There still are controverted unresolved facts concerning counsel's represen-
tation based on applicant's ineffective assistance of counsel claimsywhich
are true and if proven to be true entitle applicant to relief,and they are
the facts alleged in grounds One,two,three,five,six,and seven,

REQUEST

WHEREFORE based on the above,applicant request this Court issue an order
directing the 264TH District Court to transfer applicant's applications refe-
rred to herein to the 27TH District Court in which he was convicted,and allowl
the convicting court which is the proper court to entertain his applications
1for writ of habeas corpus,and that no finding or ruling be_made without all

of applicant's grounds for relief being addressed.\

(5)

INMATE DECLERATION

I Tavarus Dewayne Curbideclare under the penalty of perjury that the state-

 

ments and allegations herein are true and correct.

Executed on this the 5th day of October 2015.

7/1/»/»0/

Signature

Respectfully Submitted by:

j?z¢v» ffl¢¢/Zz'
Tavarus D. Curb #1429197
Hughes Unit,Rt.Z Box 4400
Gatesville,Texas 76597

EXHIBIT - A

REPORTERS RECORD

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

REPORTER'S RECORD

VOLUME 1 OF l
.TRIA_L No. `59,876,~ 59,877

THE STATE OF TEXAS ) IN THE DISTRICT COURT
VS. l § OF BELL COUNTY, TEXAS
TAvARUs DEWAYNE cURB § 27TH JuniciAL DIsTRI,cT

PLEA OF GUILTY AND SENTENCE

On the llTH of APRIL, 2007, the following
proceedings came on to be heard in the above-entitled and
numbered cause before the Honorable Joe Carroll, judge
presiding, held in Belton, Bell County, Texas:

4 Proceedings reported by Computerized Machine

Shorthand Method.

GAYLA R. MAY, CSR, RPR
27 TH ] UDICIAL COURT OI-`FICIAL REPORTER
P. O. BOX 747 _
BELTON, TEXAS 76513'
(254) 933-5270
I-`AX (254) 933-5977

tony

 

GAYLA R. MAY, CSR, RPR.
27TH JUDICIAL DISTRICT COURT

 

],

10

11

12

13

14

15

16

17

18

19

20

21

22

23

v24

25

 

 

* * * A P P E A R A N c E s * * *

FoR THE sTATE:

DISTRICT ATTORNEY'S OFFICE
BY: Mrs. Leslie McWilliams
Assistant District Attorney
SBOT No. 19857270

P. 0. Box 540

Belton, TX 76513

(254) 933-5215

FOR THE DEFENDANT:

 

LAW OFFICE OF HOLLIS C. LEWIS, JR.
BY: Mr. Hollis C. Lewis, Jr.

SBOT No. 12312200

202 West Gth Street

Cameron, TX 76520

(254) 697-3132

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I-N-D-E-X

PLEA OF GUILTY AND SENTENCE

 

 

April 11, 2007 -- PAGE
Announcements ------------------+ -------------- 4
Competency of Defendant ----------------------- 5
Charges and Punishment Ranges ----------------- 6
Waiver of Rights ------------------------------ 6
Pleas of Guilty ------------------------------- 7
Punishment Recommendation --------------------- 9
Citizenship ----------------------------------- 9
Sentence -------------------------------------- 10
Waive Appeal ---------------------------------- 10
Adj ournment -------------------- ` --------------- 13
Court Reporter's Certificate ------------------ 14
INDEX OF EXHIBITS
NO. DESCRIPTION OFFERED ADMITTED
SX-l Judicial Confession, 8 8
Cause No. 59,876
SX-l Judicial Confession, 8 8

Cause No. 59,877

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

P-R-O~C-E-E-D-I-N-G-S

(Open court; 9:33 a.m.)

THE

morning. They are

COURT: We have two cases scheduled this

59,876 and 59,877, The State versus Tavarus

Dewayne Curb. State ready?

MRS.

THE
MR.
THE
THE
THE
THE
THE
you, Mr. Curb?
THE
THE
THE
THE
THE
THE
you had, Mr. Curb?
THE
THE
THE

THE

McWILLIAMS: We are ready on both, Judge.
COURT: All right. Defense ready?

LEWIS: Yes, Your Honor.

COURT: Are you Mr. Curb?

DEFENDANT: No, Your Honor.

COURT: I beg your pardon?

DEFENDANT: Yes, Your Honor.

COURT: You are? Okay. And how old are

DEFENDANT: Twenty-four.

COURT: And how far did you go in school?
DEFENDANT: I graduated.

COURT: From high school?

DEFENDANT: Yes, Your Honor.

COURT: Okay. And what is the last job that

DEFENDANT: I was a barber.
COURT: A barber?
DEFENDANT: Yes, Your Honor.

COURT: Have you had time to meet with this

 

GAYLA R. MAY, CSR, RPR

27TH JUDICIAL DISTRICT COURT

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

v

 

 

man, Mr. Hollis Lewis?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Did you talk to him about your case?

THE DEFENbANT: Uh-huh.

THE COURT: Is he your lawyer?

THE DEFENDANT: Yes, Your Honor.

THE COURT: And you feel like he's explained
everything to you?

THE DEFENDANT: Fantastic.

THE COURT: Okay. Do you understand what you
are doing? You are ready for court?

THE DEFENDANT: I am ready.

THE COURT: Okay. Well, I'm going to open up
your files here, and it appears from looking in your files that
you have been indicted by the grand jury in case number 59,876
for a-- that is an aggravated kidnapping case and that's a
first-degree felony. The punishment is not less than 5 years,
not more than 99 years, or it could include life and up to a
possible $10,000 fine.

You also have a charge in 59,877 of Aggravated Sexual
Assault, and that is also a first-degree felony and the
punishment range is 5 years to 99 years or life and up to a
possible $10,000 fine.

Do you understand these two charges that are against

you in these cases?

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay1 You have a paper here that
says "Wavier of Jury And Agreement to Stipulate Upon A Plea of
Guilty." And it has about three pages, and it appears to be
signed Tavarus D. Curb, Hollis Lewis, and also by
Mrs. McWilliams for the State; basically says that you're
mentally competent, that you do understand what you are doing,
that you don't want to take anymore time to file anymore papers
or have a trial. You don't want to have anymore witnesses or
have a jury. Says you just want to make a confession and plead ~
guilty. There is a judicial confession in the file and a plea
bargain in the file.

Is this what you want to do?

THE DEFENDANT: Yes, Your Honor.

THE COURT: All right, sir. I will accept your
wavier of your rights. And you want to hear the cases together
at the same time?

MR. LEWIS: Yes, Your Honor.

THE COURT: All right, And you want to waive
your rights and plead guilty and so on in both cases just the
same.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. I will accept your wavier of
your rights.

And, Mr. Lewis, you have been on the case for

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

sometime, I take it?

MR. LEWIS: About ll months, Your Honor.

THE COURT: Really? Okay. Well, you got plenty
of time to prepare.

MR. LEWIS: Yes, Your Honor, we have had,

THE COURT: All right, I accept your wavier of
your rights.

Mr. Curb, on case number 59,876, which is the
aggravated kidnapping, how do you plead, sir? Guilty or not
guilty?

THE DEFENDANT: Guilty.

THE COURT: Okay. On case number 59,877, which
is the aggravated sexual assault, how do you plead, guilty or
not guilty?

THE DEFENDANT: Guilty.

THE COURT: Are you pleading "guilty" on these
two cases freely and voluntarily?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Did anybody try to force you or
threaten you or promise you anything to get you to plead
"guilty"?

THE DEFENDANT: No, Your Honor.

THE COURT: Are you just pleading "guilty"
because you are guilty?

THE DEFENDANT: Yes, Your Honor.

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1- 8

 

 

THE CCURT: And you know that the judge can't
give you a pardon or anything like that; that you would get
your punishment and have to serve your time.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay; And you know if you wanted
to, you could ask for separate trials and ask for separate
trials and hearings in these cases instead of having it all
just heard at one time?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. You agree to that, Mr. Lewis?

MR. LEWIS: Yes, Your Honor.

THE COURT: Okay. All right. Well, I think you
understand what you are doing, Mr. Curb. I will accept your
pleas of "guilty" to these cases.

MRS. McWILLIAMS: Judge, in each case we would
offer the defendant's "Judicial Confession" as State's 1.

MR. LEWIS: No objection.

`THE COURT: All right, Mr. Curb, your
confessions, signed by you, State's Exhibit No. 1, also signed
by the attorneys, admitted against you in evidence in the case,
and based on that the evidence is sufficient in each case and I
will find you "guilty" of these offenses as alleged.

(State's Exhibit No. 1 in each case admitted.)

Now, having found you "guilty," I have to set your

punishment. Your punishment recommendation in each case is 28

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1- 9

 

 

years and that appears to be reasonable. I will accept that
recommendation.

MRS. McWILLIAMS: Judge, sorry, if I could
interrupt.

THE COURT: All right,

MRS. McWILLIAMS: And I will tender the victim
impact statement.

THE COURT: Okay, thank you,

MRS. McWILLIAMS: Thank you.

THE COURT: Let me.take a look at that. You
want to have a seat, Mr. Curb, and let me read this report
right quick? (Reading)

Mr. Curb, where were you born, sir?

THE DEFENDANT: I was born in Camden, Arkansas.

THE COURT: In Arkansas?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. And, so, you are a United
States American citizen.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay, that is good. You can have a
seat, I just had to ask you that. (Reading)

Do you have any victim statements or anything you
want to make at this time?

MRS. McWILLIAMS: Judge, the only statement that

I would make is Mrs. Franklin has talked to the victim on a

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1- 10

 

 

number of occasions, and I feel sure that she is in agreement
with this plea bargain.

THE` coURT: All right,

MR§ LEWIS: Your Honor, I can verify that. I
was present with Mrs. Franklin when we talked to the victim and
that she approved of this deal.

THE COURT: All right, Mr. Curb, you can stand
up, again.

Mr. Curb, I am going to assess your punishment in
each case at 28 years' confinement in the Texas Department of
Criminal Justice, the Institutional Division. You have already
served a long time in jail. We will give you credit for all
the days you have served in jail and I will sentence you to the
2 terms of 28 years each. They will run concurrently. Do you
understand?

THE DEFENDANT§ Yes, Your Honor.

THE COURT: Okay. And this is a paper that says
that you want to waive your right to appeal. You agreed to the
28 years, right?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Your lawyer agreed to it, the
District Attorney agreed to it, the victim agreed to it, the
judge agreed to it so you can't complain if you got the 28
years, can you? That is what you agreed to, right?

THE DEFENDANT: Yes, Your Honor.

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1- 11

 

 

THE COURT: Everybody agreed so you got 28
years,

You filed a wavier of appeal. I will accept your
wavier of appeal, and I will send you back to the sheriff and
they will send you on down to start serving your time. And I
hope you won't get in anymore trouble.

THE DEFENDANT: Oh, I won't.

THE COURT: Okay, good luck to you.

(End of proceedings at 9:41 a.m.;

resume at 9:51 a.m.)

Mr. Curb, I forgot to ask you something a minute ago.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. Let me call again this case,
59,877, State versus Tavarus Dewayne Curb, Aggravated Sexual
Assault, This is the case, Mr. Curb, where you were charged
with Aggravated Sexual Assault and I forgot to ask you some
questions, I had to bring you back to ask you the questions,
okay?

THE DEFENDANT: Uh-huh.

THE COURT: lDo you know that if you are
convicted of Aggravated Sexual Assault, that in addition to
going to prison that you also could have to register as a sex
offender?

THE DEFENDANT: I already did in the statement.

I read that.

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

1- 12

 

 

THE COURT: Did you know that?

THE DEFENDANT: Yes, Your Honor.

THE COuRT: Okay. You read it, you say?

THE DEFENDANT: I read it, Your Honor.

THE COURT: You already read that.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Did your lawyer explain all that to
you about registration as a sex offender?

THE DEFENDANT: He read Chapter 62 to me. He
explained it to me.

THE COURT: Did he? Explained it to you?

THE DEFENDANT: Yes, Your Honor.

THE COURT: And you know that if you don't
register as a sex offender like you are supposed to that they
can file additional charges on you and that's a new crime of
Failure to Register as a Sex Offender? n

THE DEFENDANT: Yes, Your Honor.

THE COURT: And you know that the sex offender
laws can be changed from time to time, and if they change them,
you have to do whatever they say.

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. Well, I don't want you to
plead "guilty" and I don't want to accept your plea of "guilty"
and go through that unless you understand the sex offender laws

and what could happen to you there. Do you feel like you do

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

1- 13

 

 

understand the sex offender laws and what could happen to you
there?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. And understanding that, you
still want to go through with your plea of "guilty" on the
case?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. You know if you wanted to
withdraw your plea because you didn't want to register or
something, I could let you withdraw your plea at this point
because I forgot to tell you that, correct?

THE DEFENDANT: Yes, Your Honor.

THE COURT: Okay. All right, sir. Well, then,
I will go ahead and reaffirm your plea and my acceptance of
your pleas and reaffirm the sentence that you have already been
assessed just as before. I just wanted to go back and sign
this paper about the sex offender because you will get out of
prison some day; and, when you get out, you will have to
register, and I didn't want you to say the judge didn't tell
you about it.

THE DEFENDANT: Yes, sir. I got it.

THE coURT; 1111 right. Mr. curb, good luck to
you, again, sir. You can go.

(Court in recess; 9:53 a.m.)

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1- 14

 

 

3THE STATE OF TEXAS )
COUNTIES OF BELL-LAMPASAS )

I, GAYLA R. MAY, Official Court Reporter in uh-huh.
and for the 27th District Court of Bell-Lampasas Counties,
State of Texas, do hereby certify that the foregoing contains a
true and correct transcription of all portions of evidence and
other proceedings requested in writing by counsel for the
parties to be included in this volume of the Reporter's Record,
in the above-styled and numbered cause, all of which occurred
in open court or in chambers and were reported by me.

I further certify that this Reporter's Record
of the proceedings truly and correctly reflects the exhibits,
if any, offered into evidence.

I further certify that the total cost for the
preparation of this Reporter's Record is $ 779 §§ and was
paid/will be paid by :ZLJQZAXLA (?OOCZ]

WITNESS MY OFFICIAL HAND this the QZ¢A/ day

2421 z m

GAYLA R. MAY, Texas csR # 684
Expiration Date: 12/31/1

Official Court Reporter, 27th D/C
Bell-Lampasas Counties, Texas

P. O. Box 747

Belton, TX 76513

(254) 933-5270 FAX (254) 933-5977
gaylarmay@yahoo.com

 

GAYLA R. MAY, CSR, RPR
27TH JUDICIAL DISTRICT COURT

 

EXHIBIT - B

264TH District Court'S order in no. 59,876-A

 

 

  

H|I\||!|lll!l|l|!l|||lll|l!l|||l|| s §
No. 59876-A .. ‘_';=.,;_ § '¥1
Ex PARTE * IN THE 2 icn\L
, * _ § m
* DISTRI \."--011§ O
* m
TAvARUs DEWAYNE cURB * BELL cou !Y, TEx'Xs

Qesigngtign of I§§g"§` _s_ and
er Ex din the Re ord

Having considered the Applicant’s Petition for post-conviction Writ of Habeas
Corpus relief, the State’s Answer, and the existing record, the Court finds that Hollis C.
Lewis, Jr., was the Applicant’s attorney at trial, and to assist the Court in resolving the
allegations in the Applicant’s Petition, the Court orders Mr. Lewis, to prepare an affidavit
addressing the following enumerated factual issues:

l. Whether trial counsel Hollis C. Lewis, Jr., investigated the facts and the law

applicable to said facts in the Applicant’s case, and discussed both, and possi-

ble defenses, with the Applicant;

2. Whether trial counsel Hollis C. Lewis, Jr., kept the Applicant advised about
the status of his case;

3. Whether trial counsel Hollis C Lewis, Jr., after receiving a retainer from the
Applicant, promised him that he would seek to suppress evidence seized by

the police m a warrantless search of the Applicant’ s home, and take the case
to trial;

4. Whether trial counsel Hollis C. Lewis, Jr., on the Applicant’ _s behalf, nego-

tiated a plea agreement with the State and communicated the State’ s offer
to the Applicant for his review and approval;

|i||l o E R H|||

 

 

Tavarus Curb - S9,876-A - Order Expanding
Page 2

5. Any other fact pertinent to the resolution of the issues raised by the allegations

in the Applicant’s Petition.

Therefore, pursuant to Article 111.07, this Court will resolve the above cited issues
and then enter Findings of Fact and Conclusions of -Law. The Court further finds that Mrs.
Gayla May, the Official Court Reporter for the 27th Judicial District Court of Bell County,
Texas, was the Court Reporter in attendance at the Applicant’s plea of guilty/sentencing
hearing held on April 11, 2007 . The'Court directs Mrs. May to trans